Response to Amendment
	This communication is in response to the amendment filed on 3/14/2022.  Claims 1-20 are pending.

Specification
The objection to the Abstract is withdrawn based on the amendments to the Abstract that were filed on 3/14/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Pub. No. 2012/0203487) in view of Wu, Wu, Han, Liu, Hu, and Li, “Gravity Compensation using EGM2008 for High-Precision Long-Term Navigation Systems”, Sensors 2016, 18 December 2016 (hereinafter Wu).
Regarding Claim 1, Johnson teaches a method for initializing an inertial measurement unit (IMU) (Abstract, IMU calibration) comprising a plurality of accelerometers and a plurality of gyroscopes (paragraph [0006]), the IMU associated with an accelerometer frame and a gyro frame, the accelerometer frame comprising a first orthogonal set of axes, the first orthogonal set of axes comprising an xa-axis, a ya-a-axis, the za-axis associated with a gravity vector of Earth, the gyro frame comprising a second orthogonal set of axes, the second orthogonal set of axes comprising an xg-axis, a yg-axis, and a zg-axis, the accelerometer frame and the gyro frame corresponding to an inertial frame, the inertial frame associated with a local optional frame, the local optional frame comprising a third orthogonal set of axis, the third orthogonal set of axis comprising an x-axis, a y-axis, and a z-axis, the z- axis associated with the gravity vector (Figs. 2-3, the IMU is in 3-dimensional space which includes various frames and axes), the method comprising: rotating the IMU about a rotation axis (paragraph [0050], the calibration fixture allows the IMU to be rotated through known angular displacements, and paragraphs [0058]-[0065], data for calibration of the IMU is gathered by rotating the IMU); and estimating an optimal transformation matrix from the accelerometer frame to the inertial frame (paragraphs [0068]-[0075], transformation matrix is determined based on gathered calibration data).  
Johnson does not specifically disclose that the rotating of the IMU generates variations in rows of a gravity disturbance matrix of the IMU, a column of the gravity disturbance matrix comprising a gravity disturbance vector at an initialization moment of an initialization time, the gravity disturbance vector associated with the gravity vector.  However, Wu teaches on page 4 a gravity disturbance vector, which is a difference between the actual and normal gravity at the same position.  It is noted that the IMU rotation as taught in Johnson would inherently generate variations in a gravity disturbance vector as taught in Wu.  Further, Wu teaches that the gravity disturbance vector varies based on the direction of measurement on page 4 (gravity disturbance is lower at vertical).  It would have been obvious to one skilled in the art at the time of the 
Johnson does not specifically teach minimizing the variations of the rows of the gravity disturbance matrix of the rotated IMU.  However, Wu teaches that the gravity disturbance vector varies based on the direction of measurement on page 4 (gravity disturbance is lower at vertical).  Therefore, minimizing the variation of the gravity disturbance vector would tend to align the IMU data with a particular direction.  It would have been obvious to one skilled in the art to minimize the variations of the rows of the gravity disturbance matrix, as taught by Wu, using the IMU calibration data generated by rotating the IMU as taught in Johnson, in order to identify and reduce errors in the IMU output (Wu, Abstract, the gravity disturbance vector is one of the major error sources in high-precision and long-term inertial navigation applications). 
Regarding Claim 2, Johnson in view of Wu teaches everything that is claimed above with respect to Claim 1.  Johnson does not specifically disclose wherein rotating the IMU about the rotation axis comprises rotating the IMU about an axis constructing an angle larger than 30 degrees with each of the xa-axis, the ya-axis, the za-axis, and the gravity vector.  However, Johnson does teach, in paragraphs [0063]-[0064], that the IMU can be rotated through various combinations of rotations about multiple axes in order to gather calibration data.  Johnson further teaches, in paragraph [0151], an angular displacement for rotation observations of 90 degrees.  It would have been a-axis, the ya-axis, the za-axis, and the gravity vector based on the teachings of Johnson in order to gather complete data for calibrating the IMU.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Wu in further view of Czompo (U.S. Pub. 2011/0125404)
Regarding Claim 3, Johnson in view of Wu teaches everything that is claimed above with respect to Claim 1.  Johnson teaches wherein generating the variations in the rows of the gravity disturbance matrix comprises: maintaining the IMU at a first orientation with respect to Earth for a first period of time (paragraph [0050], the calibration fixture allows the IMU to be rotated through known angular displacements, and paragraphs [0058]-[0065], data for calibration of the IMU is gathered by rotating the IMU).  Johnson does not specifically teach rotationally displacing the IMU back-and-forth about the rotation axis for a second period of time; and 290030-0083-01000maintaining the IMU at one of the first orientation and a second orientation with respect to Earth for a third period of time, the second orientation comprising a 180 degree rotation of the first orientation about the za-axis.  However, Johnson does teach, in paragraphs [0063]-[0064], that the IMU can be rotated through various combinations of rotations about multiple axes in order to gather calibration data.  It would have been obvious to one skilled in the art at the time of the invention to rotate the IMU back-and-forth about the rotation axis, and maintain the IMU at the first orientation based on the teachings of Johnson, in order to gather complete data for calibrating the IMU.

Regarding Claim 4, Johnson in view of Wu and Czompo teaches everything that is claimed above with respect to Claim 3.  Johnson does not specifically teach wherein rotationally displacing the IMU back-and-forth about the rotation axis comprises rotationally displacing the IMU back-and-forth about the rotation axis by an angle larger than 40 degrees.  However, Johnson does teach in paragraph [0151] an angular displacement for rotation observations of 90 degrees.  Johnson further teaches in paragraphs [0063]-[0064] that the IMU can be rotated through various combinations of rotations about multiple axes in order to gather calibration data.  It would have been obvious to one skilled in the art at the time of the invention to rotationally displacing the IMU back-and-forth about the rotation axis by an angle larger than 40 degrees based on the teachings of Johnson, in order to gather complete data for calibrating the IMU.

Allowable Subject Matter
Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.  Regarding Claim 1, Applicant argues on pages 3-4 of the Remarks that Wu does not teach “minimizing the variations of the rows of the gravity disturbance matrix”.  However, based on the broadest reasonable interpretation of the language of Claim 1, the gravity disturbance matrix could include only a single gravity disturbance vector, such that the gravity disturbance matrix would be a 3x1 matrix.  In that case, minimization of the gravity disturbance vector, as taught in Wu, would include minimization of the individual element that is located in each row of the 3x1 matrix.
Regarding Claim 3, Applicant argues on page 4 of the Remarks that Johnson does not teach “maintaining the IMU at a first orientation with respect to Earth for a first period of time”.  However, Claim 3 does not specify how long the first period of time is. Therefore, based on the broadest reasonable interpretation of the language of Claim 3, the first period of time could be extremely short, and could occur at any point during the IMU calibration method that is taught in Johnson. Further, the IMU of Johnson is stationary at at various point during the operation of the system of Johnson, which would also read on the claimed first period of time (see, for example, paragraphs [0086], [0113], [0119], [0120], [0154], and [0220] of Johnson).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CYNTHIA L. DAVIS
Examiner
Art Unit 2863

/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863